Citation Nr: 0425248	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  96-45 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a service-connected 
eye disability characterized as "post-operative congenital 
alternating strabismus (also called exotropia)," currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Winston-Salem, North Carolina.

A personal hearing was held before a hearing officer of the 
RO in November 1996.  A hearing transcript is of record.

The Board remanded the claim in November 1997 and September 
1999 for the purpose of developing additional evidence.

The Board rendered a decision in February 2003 in which it 
denied the claim.

The veteran appealed the decision of the Board to the United 
States Court of Appeals for Veterans Claims (the Court).  

In February 2004, the parties filed a Joint Motion for Remand 
(the Joint Motion).  In the Joint Motion, the parties 
requested that the decision of the Board be vacated and the 
claim be remanded for further action and readjudication 
consistent with the notice requirements of section 5103 of 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  
In February 2004, the Court entered an order granting the 
Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

As was observed in the Joint Motion, the February 2003 
decision of the Board did not explain how the previous 
development of the claim had met the requirements of section 
5103 of the VCAA, under which VA has a duty to claimants to 
provide them with notice concerning evidence VA has 
determined is needed to substantiate their claims.  Nor, as 
was observed in the Joint Motion, did the decision of the 
Board adequately describe those requirements.  In particular, 
as was observed in the Joint Motion, the decision of the 
Board did not point to any documents of record that show that 
VA provided the veteran with adequate notice concerning the 
evidence needed to support entitlement to referral of his 
claim for extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2003) on the basis that his eye disability had 
markedly interfered with his ability to work or cite adequate 
reasons and bases for concluding that the criteria for such 
referral had not been met.

As was noted in the Joint Motion, the veteran has alleged 
that his eye disability has substantially interfered with his 
ability to work in his September 1994 substantive appeal, his 
personal hearing testimony of November 1996, and by virtue of 
a claim that he filed in December 2001 requesting a total 
disability rating for compensation purposes based on 
individual unemployability.

Referral of a disability claim for extraschedular evaluation 
is based on a finding that the disability in concern presents 
"such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1).  

It appears to the Board, on review of the record, that the RO 
provided the veteran with notice complying with section 5103 
of the VCAA concerning the evidence that was needed to 
support an increased schedular evaluation of his eye 
disability but not the evidence that was needed to warrant 
referral of the claim for extraschedular evaluation.  A 
letter sent by the RO to the veteran and his representative 
in November 2001 constituted the notice concerning the 
evidence needed to support an increased schedular evaluation.

However, notification under section 5103 of the VCAA is not 
complete in this case because adequate notice has not been 
issued concerning the evidence that is needed to support 
referral of the claim for extraschedular evaluation.  The 
failure of VA to provide a claimant with a notice satisfying 
section 5103 of the VCAA is remandable error.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
Likewise, the Board errs if it fails to discuss the notice 
requirements of section 5103 and to ascertain whether they 
have been completely fulfilled by the agency of original 
jurisdiction.  See Huston v. Principi, 17 Vet. App. 195, 202 
(2003) (citing Charles v. Principi, 16 Vet. App. 370, 374 
(2002)).  

Accordingly, the Board will remand this claim with 
instructions to the AMC to provide the veteran and his 
representative with a notice that meets all of the 
requirements of 38 U.S.C. § 5103.

The notice furnished by VA under section 5103 must inform the 
claimant and the claimant's representative of any information 
and of any medical and lay evidence that VA determines is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio, 16 Vet. App. at 186-87 
(2002).  The notice must be furnished upon receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  The notice must explain 
which evidence the claimant is finally responsible for 
obtaining and which evidence VA will attempt to obtain on the 
claimant's behalf.  Quartuccio, 16 Vet. App. at 186.  The 
notice must request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit information or 
evidence that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103 provides 
that VA may make a decision on the claim before the one-year 
period has expired without vitiating the notice.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103).  This amendment is by 
its terms retroactive to the November 9, 2000 date of 
enactment of the VCAA.  38 U.S.C.A. § 5103(b), as amended by 
Veterans Benefits Act of 2003, P.L. 108-183, Section 701(c), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103).  

The notice that is provided under this law by the AMC on 
remand must identify the evidence not yet of record that is 
needed to show that the veteran is entitled to a schedular 
rating exceeding 30 percent for his eye disability and to 
referral of his claim under 38 C.F.R. § 3.321(b)(1) for 
extraschedular evaluation.

The AMC then should assist the veteran with the development 
of this evidence in a manner that satisfies the requirements 
of the VCAA, and then should readjudicate the claim.  Under 
the VCAA, VA has specific duties to assist a claimant with 
the development of evidence.

VA has a duty to make reasonable efforts to obtain records 
pertinent to the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  When records needed to decide a claim for 
VA benefits are in the custody of a federal department or 
agency, VA must continue to try to obtain them until it has 
been successful unless it is reasonably certain that they do 
not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  The 
duty to obtain records applies when the claimant, after being 
requested to do so by VA, "adequately identifies [such 
records] to the Secretary and authorizes the Secretary to 
obtain" them.  38 U.S.C.A. § 5103A(b).  

Moreover, VA must provide the claimant with an appropriate 
notice if it is unable to obtain any records.  38 C.F.R. 
§ 3.159(e).  The notice must (i) identify the records VA was 
unable to obtain; (ii) explain the efforts VA made to obtain 
the records; (iii) describe any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of record 
unless the claimant submits the records VA was unable to 
obtain.  Id.

In December 2001, the RO sought medical records on the 
veteran's behalf dated from 1980 to the present from Baptist 
Hospital but was informed by that institution in January 2002 
that it had no medical records meeting that description.  In 
December 2001, the RO sought medical records on the veteran's 
behalf dated from January 1994 to the present and concerning 
an eye condition from a Dr. Mills (a December 1994 record 
prepared by whom was already on file) but was informed by his 
office that it had no such records.  In December 2001, the RO 
also sought outpatient treatment records from the VA medical 
facility in Winston-Salem, North Carolina but was told by 
that facility that it had no treatment records for the 
veteran.  However, in none of these instances does the record 
reflect that the RO gave the veteran notice complying with 
the requirements of 38 C.F.R. § 3.159(e).  The AMC must take 
corrective action on remand.

Also, the AMC must attempt on remand to obtain any vocational 
rehabilitation folder that VA has concerning the veteran and 
associate it with the file of this claim.  The record shows 
that the veteran submitted a formal claim for vocational 
rehabilitation in May 1974.  Evidence concerning any 
vocational rehabilitation that the veteran has been evaluated 
for or received from VA would be pertinent to the claim, and 
in particular, to whether it should be referred for 
consideration of an extraschedular evaluation.

The VCAA requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for VA 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  A VA examination was performed most recently 
in this case in May 2002.  On remand, the AMC must review the 
record, which may be expanded as a result of the notice and 
other development that is provided, and decide whether a new 
VA examination should be performed before the claim is 
readjudicated.



Accordingly, this case is REMANDED for the following actions:

1.  Ensure that the development required 
by the VCAA and its implementing 
regulations, as detailed below, has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

Provide the veteran and his 
representative with notice concerning the 
kind of evidence or other information 
that is required to substantiate his 
claim of entitlement to a schedular 
rating of his eye condition exceeding 30 
percent and to referral of his claim for 
extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  
The notice should include a discussion of 
all of the types of evidence, to include 
lay evidence, employment records, school 
records, and medical records, that could 
bear upon the question whether the 
veteran is able to work.

The notice must indicate which evidence 
the veteran is finally responsible for 
obtaining and which evidence VA will 
attempt to obtain on his behalf and must 
meet the other requirements for such 
notices set forth in 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2002).  Quartuccio.  The notice must ask 
the veteran to submit all evidence in his 
possession that is pertinent to his 
claim.  

Send a copy of the notice to the 
veteran's representative.  Allow the 
veteran and his representative 
appropriate time in which to respond.

2.  With the notice requested in 
Paragraph 1, above, or separately, 
provide the veteran and his 
representative with notice concerning the 
fact that medical records requested by 
the RO in December 2001 from Baptist 
Hospital, Dr. Mills, and the VA medical 
facility in Winston-Salem, North 
Carolina, respectively, were not 
obtained.  The notice must (i) identify 
the specific records VA was unable to 
obtain; (ii) explain the efforts VA made 
to obtain the records; (iii) describe any 
further action VA will take regarding the 
claim, including, but not limited to, 
advising the veteran that VA will decide 
the claim based on the evidence of record 
unless he submits the records VA was 
unable to obtain.  Such notice should be 
sent only after the AMC has determined, 
for each set of records that were not 
obtained, whether VA should make further 
efforts to obtain those records and also, 
with regard to the requested VA medical 
records, whether further efforts to 
obtain them would be futile, and has made 
any follow-up requests for records that 
appear to be required.

3.  Regardless of whether the veteran or 
his representative responds to the notice 
requested in Paragraph 1, above, secure 
any vocational rehabilitation folder that 
VA has for the veteran and associate it 
with the claims file.

In addition, make efforts to secure all 
records and other documentary evidence 
identified by the veteran in response to 
that notice.

Document in the claims folder all action 
taken to obtain this evidence and provide 
appropriate notice to the veteran and his 
representative, as described in Paragraph 
2, above, concerning any evidence that is 
not obtained.

4.  Then, readjudicate the claim.  
Consider all possible relevant grounds of 
entitlement to a rating of the eye 
condition exceeding 30 percent, including 
referral of the claim for an 
extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).  If the benefit 
sought on appeal is not granted in full, 
provide the veteran and his 
representative with a supplemental 
statement of the case.  Include in the 
supplemental statement of the case 
citation to, and a discussion of, all 
statutory and regulatory provisions 
concerning the grounds of entitlement 
considered and a discussion of the 
requirements of the VCAA, including 
section 5103, and the reasons and bases 
for concluding that each requirement 
applying to the case was satisfied before 
the claim was readjudicated.  Allow the 
veteran and his representative 
appropriate time in which to respond.

Then, if appellate review is required, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


